EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Belinda Lee on 10/19/2021.
The application has been amended as follows: 
The claims are amended consistent with the attached Proposed Examiner's Amendment for 16/307,474 stamped "OK to ENTER: /M.L.C./".

Allowable Subject Matter
Claims 1–10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The primary reason for allowing claim 1, is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a three-dimensional additive printer with a turntable that is rotatably mounted on a column and disposed coaxially with the column, wherein the printing platform is horizontally mounted on the turntable and rotates synchronously with the turntable. Please see the following reproduction of the allowable feature:
[AltContent: textbox (a turntable (3) is rotatably mounted on the column (1) and disposed coaxially with the column (1), and wherein the printing platform (4) is horizontally mounted on the turntable (3) and rotates synchronously with the turntable (3))][AltContent: textbox (Annotation of Claim 1's Allowable Feature)][AltContent: rect][AltContent: ][AltContent: ]
    PNG
    media_image1.png
    667
    689
    media_image1.png
    Greyscale



The Examiner closely evaluated the prosecution history associated with this application's parents, CN 201811130542.5 and PCT/CN2018/112968. 
CN 201811130542.5, filed 09/27/2018, cites CN 104015355 as prior art. Note: both a Second Office Action (Translation) of CN 201811130542.5 and an English translation of CN 104015355 are being made of record. 

    PNG
    media_image2.png
    613
    635
    media_image2.png
    Greyscale


PCT/CN2018/112968, filed on 10/31/2018, cites CN 205058627 at prior art. Note: both a Written Opinion of the International Searching Authority (Translation) for PCT/CN2018/112968 and an English translation of CN 205058627 are being made of record. 

    PNG
    media_image3.png
    539
    500
    media_image3.png
    Greyscale

CN 205058627 is relevant because it discloses a turntable rotating on column. However, this is associated with the corresponding top plate and not the printing platform. (see also translation of PCT/CN2018/112968's Written Opinion of the International Searching Authority)
	A prior art search within the field of endeavor returned the following references which are relevant to rotary motion of a printing platform but fail to arrive at the allowable feature:
US 20130189435;
US 20140265034;
US 20160257068; 
US 20180117898; and
US 9849631.

US 20060245834;
US 2345177; and
US 2360921.
	Therefore, claim 1 is allowed because the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at a three-dimensional additive printer with a turntable that is rotatably mounted on a column and disposed coaxially with the column, wherein the printing platform is horizontally mounted on the turntable and rotates synchronously with the turntable.
Claims 2–10 are allowed for the same reasons via their dependency on claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.C./Examiner, Art Unit 1743                                                                                                                                                                                                        
/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743